Case 2:20-cv-00643-RCY-DEM Document1 Filed 12/23/20 Page 1 of 4 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division
TANYA L. STILES, :

 

Plaintiff,
CIVIL ACTION NO.::

Vv.
SANDBRIDGE PROPERTIES, LLC,
AND
FOOD LION, LLC,

Defendants.

NOTICE OF REMOVAL

 

COMES NOW the Defendant, Sandbridge Properties, LLC, by counsel, pursuant to 28
U.S.C. § 1441, and for its Notice of Removal, respectfully represents unto the Court the
following:

1. The above entitled action at law has been instituted by Complaint in the Circuit
Court for the City of Virginia Beach (“State Court Action”) on April 17, 2020. A true and
accurate copy of the Complaint filed in the State Court Action is attached hereto as Exhibit 1.
This Notice of Removal is being filed within thirty (30) days of Defendant Sandbridge
Properties, LLC receipt of the pleading relating thereto in the State Court Action, whether by
service or otherwise, which occurred on November 30, 2020 when it voluntarily entered an
appearance in the State Court Action. Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc.,

526 USS. 344, 119 S. Ct. 1322 (1999).
Case 2:20-cv-00643-RCY-DEM Document1 Filed 12/23/20 Page 2 of 4 PagelD# 2

2. Defendant Sandbridge Properties, LLC voluntarily entered its appearance in the
State Court Action by filing its Answer on November 30, 2020. A true and accurate copy of the
Answer is attached as Exhibit 2.

3, No other pleadings have been filed in this case in the State Court Action.

4, The amount in controversy between the Plaintiff and the Defendants exceeds the
sum of $75,000.00, exclusive of interest and costs, as appears by copy of Plaintiff's Complaint.
See Ex. 1.

3D Plaintiff was at the time of the commencement of the State Court Action, and is at
the time of the filing of this Notice of Removal, a citizen of the Commonwealth of Virginia. See
Id. at 91.

6. Defendant Sandbridge Properties, LLC was at the time of the commencement of
the State Court Action, and is at the time of the filing of this Notice of Removal, a citizen of the
States of Tennessee and Georgia as its members were citizens of those States. Defendant
Sandbridge Properties, LLC is not a citizen of the Commonwealth of Virginia.

7. Plaintiff served Food Lion, LLC on or about December 15, 2020 and it has not
entered an appearance in the State Court Action as of the filing of this Notice of Removal. Food
Lion, LLC is a North Carolina Limited Liability Company whose sole member is Delhaize
America, LLC, formerly known as Delhaize America, Inc. Delhaize America, LLC is a North
Carolina Limited Liability Company whose sole member is Delhaize U.S. Holdings, Inc., a
Delaware corporation whose principal place of business is located in Salisbury, North Carolina.
The sole member of Delhaize U.S. Holdings, Inc. is Ahold Delhaize USA, Inc., a Delaware
corporation whose principal place of business is located in Quincy, Massachusetts. The sole

member of Ahold Delhaize USA, Inc. is Ahold Delhaize Investment Holding, Inc., a Delaware
Case 2:20-cv-00643-RCY-DEM Document1 Filed 12/23/20 Page 3 of 4 PagelD# 3

corporation, whose sole member is Ahold Delhaize America Holding, Inc., a Delaware
corporation. The indirect parent of Ahold Delhaize America Holding, Inc. is Koninklijke Ahold
Delhaize N.V., a Dutch public company whose principal place of business is located in the
Netherlands. Food Lion, LLC is not a citizen of the Commonwealth of Virginia at the time of
the filing of this Notice of Removal and was not a citizen of the Commonwealth of Virginia at
the time of the commencement of the State Court Action. Food Lion, LLC is not a citizen of
the Commonwealth of Virginia.

8. Food Lion, LLC supports this removal and will be filing the appropriate consent.

9. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 and said
action is, therefore, removable.

10. Written notice of the filing of this Notice of Removal will promptly be given to
Plaintiff and the Clerk of the Circuit Court for the City of Virginia Beach, Virginia, as required
by 28 U.S.C. § 1446(d).

WHEREFORE, Defendant Sandbridge Properties, LLC provides this Notice of Removal
and prays that this Court proceeds to hear the matters in controversy between the Plaintiff and
Defendants.

Respectfully Submitted,
SANDBRIDGE PROPERTIES LLC
By: __/s/ Randall C. Lenhart, Jr.
Counsel
Randall C. Lenhart, Jr., Esquire (VSB#: 71207)
KALBAUGH, PFUND & MESSERSMITH, P.C.
555 East Main Street, Suite 1200
Norfolk, Virginia 23510
Telephone: (757) 623-4500
Facsimile: (757) 623-5700

E-Mail: randall. lenhart@kpmlaw.com
Counsel for Defendant Sandbridge Properties, LLC
Case 2:20-cv-00643-RCY-DEM Document1 Filed 12/23/20 Page 4 of 4 PagelD# 4

CERTIFICATE OF SERVICE

I hereby certify that on the 23% day of December, 2020, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
of such filing (NEF) to the following:

George Gorman, Esquire
Weisberg & Weisberg, PLLC
744 Thimble Shoals Boulevard
Suite B

Newport News, VA 23606
Counsel for Plaintiff Tanya Stiles

I hereby certify that on the 23 day of December, 2020, I will send the foregoing by email to:

Jared Warren, Esq.

Britt, Byrne & Warren, PLLC

10800 Midlothian Turnpike, Suite 105
Richmond, Virginia 23235

Counsel for Defendant Food Lion, LLC

/s/ Randall C. Lenhart, Jr.
Randall C. Lenhart, Jr., Esquire (VSB #71207)
KALBAUGH, PFUND & MESSERSMITH, P.C.
555 East Main Street, Suite 1200
Norfolk, VA 23510
Phone: (757) 623-4500
FAX: (757) 623-5700
randall. lenhart@kpmlaw.com
Counsel for Defendant Sandbridge Properties, LLC

 
